DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/04/2021.  Claims 1-20 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on September 6, 2018. It is noted, however, that applicant has not filed a certified copy of the 1814537.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 12, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fujita (U.S. 5,977,888).
thin type switch 80 in Fig. 7), the button assembly comprising: 
a chassis  (support frame 36 in Fig. 7) attachable to the substrate (touch panel 4 and display panel 2 in Fig. 7); 
a movable button (push button  32 in Fig. 7) constrained by the chassis (support frame 36 in Fig. 7); 
5one or more button sensor (switch part 4a in Fig. 7) operable to sense the movable button (push button  32 in Fig. 7); and 
one or more biasing assembly (magnetic bodies 52 and 54 in Fig. 7), wherein the one or more biasing assembly is arranged to bias the movable button towards a predetermined position (col. 9 lines 38-43… “Describing the operation of the embodiment of FIG. 7, both magnetic bodies 52 and 54 are generally opposed to each other in reverse polarity, whereby the push button 32 is pushed up by the repulsion between both magnetic bodies 52 and 54”).

Regarding claim 3, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the movable button is removably mounted relative to the chassis (col. 33 Lines 49-50… “the push buttons 32 can be readily attached/detached from below”).

Regarding claim 5, Fujita teaches the invention of claim 1 as discussed above. Fujita teaches:  wherein the chassis includes a base with an abutment shoulder and a movable button with a laterally extending cover portion to cover the base, wherein the cover portion is provided with an engagement shoulder to releasably engage with the abutment shoulder of the see Fig. 7; col. 8 lines 48-51… “The engaging part 40 has such a structure that a marginal part 34 of the push button 32 and an extension part 38 of the support frame 36 engage with each other to prevent displacement of the push button 32”). 

Regarding claim 6, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the substrate is arranged between the chassis and the one or more button sensors (see Figs. 7 and 9).

Regarding claim 7, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the substrate comprises, or is provided over, a display screen, image projection means, or other illuminating means (display panel 2 in Fig. 7).

Regarding claim 8, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the substrate comprises a touchscreen, touch display, or another touch device (touch panel in Fig. 7).

Regarding claim 9, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the chassis is securely fixed to the substrate (see the support frame 36 in Fig. 7).

Regarding claim 12, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the movable button is operable to translate vertically, translate col. 8 lines 24-29… “a support frame 36 which is provided around the marginal part of the push button 32 for defining the position of the push button 32 while guiding vertical linear movement of the push button 39”).

Regarding claim 14, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the movable button comprises one or more detectable elements for sensing by the one or more button sensors (col. 7 line 62 to col. 10 line 6… “Thus, such an operation or sense that the pushdown of the push button 32 is abruptly lightened halfway is a snap action or click feeling, and it is possible to more reliably transmit a sense of operating the switch to the operator with this, whereby the operation feeling for the switch is further improved. Since the pushdown of the push button 32 is abruptly lightened, further, it is possible to reliably operate the switch part 4a of the touch panel 4 with the push button 32 to the end. In other words, the pushdown of the push button 32 cannot be stopped in a half-finished position, whereby the operation for the touch panel 4 is made more reliable”).

Regarding claim 19, Fujita teaches the invention of claim 1 as discussed above. Fujita further teaches: wherein the movable button is provided with 25audio feedback means operable to output audible sound (col. 47 lines 47-52…“When pushdown of the push button 32 is stopped and it returns upward. i.e., when the movable side magnetic body 54 attracts the magnetic metal plate 52 of the fixed side magnetic body 54, both directly strike and a relatively large sound of "click" comes out”).

col. 1 lines 4-10… “a switching device of a thin type which is employed for a factory automation apparatus (FA apparatus), a vending machine, a ticket-vending machine, an information apparatus, a domestic electrical product, a medical operation apparatus or the like and a display device with a switch employing the same”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 5,977,888).
Regarding claim 2, Fujita teaches the invention of claim 1 as discussed above. Fujita, in the first embodiment discussed above, does not explicitly teach:  wherein the one or more biasing assembly comprises one or more springs.
However, Fujita, another embodiment of Fujita’s invention teaches: wherein the one or more biasing assembly comprises one or more springs (see Fig. 44, return means 50 are a plurality of compression coil springs 60 which are provided between a marginal part of a push button 32 and a touch panel 4).
magnetic bodies 52 and 54 in Fig. 7) in the first embodiment  with return means 50 are a plurality of compression coil springs 60. By doing so, no click feeling can be attained since only elasticity of springs is utilized, while stroke feeling can be attained since it is possible to push down the push button 32. Further, there is absolutely no apprehension of exerting an influence of a magnetic field to others since no magnet is employed (col. 28 lines 6-12).

Regarding claim 18, Fujita teaches the invention of claim 1 as discussed above. Fujita, in the first embodiment discussed above, does not explicitly teach:  wherein the button assembly comprises a pivoting means about which the moveable button can pivot.
However, Fujita, in another embodiment of Fujita’s invention teaches: wherein the button assembly comprises a pivoting means about which the moveable button can pivot (see Fig. 36, when the push button 32 is pushed, the hinge part 33b is bent and the push button 32 rotates as shown by arrow B in a press direction with a constant stroke).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fujita to configure the button assembly to comprise a pivoting means about which the moveable button can pivot. By doing so, click feeling can also be attained in addition to stroke feeling by attractive force between a movable side magnetic body 52 and the magnetic metal plate 58 (col. 24 lines 16-19). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 5,977,888) in view of Kaps (U.S. 2006/0131159).
Regarding claim 13, Fujita teaches the invention of claim 1 as discussed above. Fujita does not explicitly teach:  wherein the movable button is formed of, coated with and/or plated with a conductive material, reflective material, magnetic material or combinations thereof.
However, Kaps teaches: wherein the movable button is formed of, coated with and/or plated with a conductive material, reflective material, magnetic material or combinations thereof ([0004]… The sensor button has an electrically conductive layer and a body of a flexible material being adapted to the cover plate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fujita to incorporate the teaching of Kaps to configure the button assembly to comprise a pivoting means about which the moveable button can pivot. By doing so, the electrical properties of the body are substantially improved, without adversely affecting the mechanical properties. In particular the contact resistance between the sensor button and a contact surface on the adjoining circuit board is reduced ([0005]). 

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 5,977,888) in view of Miyoshi(U.S. 2018/0321640).
Regarding claim 15, Fujita teaches the invention of claim 1 as discussed above. Fujita does not explicitly teach: wherein the button assembly comprises a rotary bezel and the one or more button sensors are operable to sense the rotary bezel.
([0101]… “the light-detection-type detection method using the optical pattern 41, the first sensor unit 37A, and the second sensor unit 37B, as the configuration of the operation signal outputting functional portion of the rotary bezel 213”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fujita to incorporate the teaching of Miyoshi to configure the button assembly to comprise a rotary bezel and the one or more button sensors are operable to sense the rotary bezel. . By doing so, user's convenience can be improved. 

Regarding claim 17, the combination of Fujita and Miyoshi teaches the invention of claim 15 as discussed above. Miyoshi, as modified above, further teaches: wherein the rotary bezel comprises one or more detectable element for sensing by the one or more button sensors ([0146]… “The amount of movement of the bezel 313 and the rotation direction thereof (rotational speed as required) can be detected based on the motion of the user's finger (movement direction) sensed with the touch sensor 550”).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 5,977,888) in view of Miyoshi(U.S. 2018/0321640) as applied to claim 15 above, and further in view of Dreyer (U.S. 2006/0212251).

However, Dreyer teaches: wherein the rotary bezel is formed of, coated with, and/or plated with, a conductive material, reflective material, magnetic material or combinations thereof ([0007]… “an activation element which has the external surface, for example a push button key or a rotary knob, is manufactured from an electrically conductive material, preferably a conductive plastic”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Fujita and Miyoshi to incorporate the teaching of Dreyer to configure the rotary bezel to be formed of, coated with, and/or plated with, a conductive material, reflective material, magnetic material or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Allowable Subject Matter
Claims 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A button assembly having all the claimed features of applicant’s invention, specifically including “wherein the chassis comprises a base and a flange, and the flange is releasably attached to the base”, as set forth in claim 10.
Claim 11 is objected to by virtue of its dependency on objected claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622  


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622